Citation Nr: 1040606	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO. 04-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for psychoneurosis, anxiety 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 10, 1968, to July 10, 
1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2003 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in New York, New York.

In January 2005, the Veteran testified at a personal hearing in 
Washington, D.C., over which the undersigned Acting Veterans Law 
Judge presided. A transcript of the hearing has been associated 
with the Veteran's claims file.

In November 2005, the Board reopened the previously denied claim 
of service connection for psychoneurosis, anxiety reaction, and 
remanded the case for further development.

In August 2007, the Board denied the claim of service connection 
for a psychoneurosis, anxiety reaction and personality disorder.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion 
for Remand, in June 2008, the Court vacated the Board's August 
2007 decision and remanded the appeal to the Board for compliance 
with the instructions in the joint motion.

In August 2008, the Board again denied the claim of service 
connection for a psychoneurosis, anxiety reaction and personality 
disorder.  The Veteran appealed that decision to the Court. 
Pursuant to a Joint Motion for Remand to the Board, in September 
2009, the Court vacated the Board's August 2008 decision and 
remanded the appeal to the Board for compliance with the 
instructions in the joint motion.  In April 2010, the Board 
remanded the matter in order to afford the Veteran the additional 
development required by the joint motion.

The appeal is now again before the Board for readjudication.  
While the Board regrets additional delay, for the reasons 
described below, the Veteran's appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
psychoneurosis, anxiety reaction.  Generally, for service 
connection, the claims folder must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury."  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  The Board must ensure that the development 
required by the June 2008 and September 2009 Court approved Joint 
Motions for Remand is completed in full.  To date, such 
development is not yet satisfactorily complete, for reasons 
described below, so a remand is required. 

VA has a duty to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).

As previously explained, the Veteran served on active duty from 
April 10, 1968, to July 10, 1968.  On his preinduction 
examination in February 1968, he completed a Report of Medical 
History in which he denied having depression or excessive worry; 
frequent trouble sleeping; frequent or terrifying nightmares; 
loss of memory or amnesia; bed wetting; or nervous trouble of any 
sort.  He did not report any past history of psychiatric 
problems.  On objective examination, his psychiatric system was 
normal.

In June 1968, the Veteran was afforded a separation examination.  
With regard to psychiatric evaluation, the examination report 
referred to a consult which had shown that after returning from 
an emergency 12 day leave because of a family illness, he had 
been assigned to a recruit evaluation unit.  His company 
commander had referred him for psychiatric evaluation because he 
had stated in an interview that he did not like the Navy; that he 
did not want to remain in the Navy; and that he would rather go 
into the Army.  The report shows that he had made a florid 
emotional scene when it was time to return to recruit training 
that caused his family to take him to St. Albans Naval Hospital 
for psychiatric evaluation.  That psychiatric evaluation resulted 
in his return with the suggestion that he be evaluated for 
suitability.

The Veteran reported that he had had previous psychiatric 
treatment from the age of 14 to the age of 17 for frequent 
crying, refusing to do school work, and for temper tantrums at 
home.  He had been in special education classes from eighth grade 
on.  He also reported that he had been incontinent with his feces 
until age sixteen.  He subsequently also had difficulty in 
holding a job.  Consequently, he was discharged from service 
after three months and one day in basic training, because his 
demonstrated emotional inconstancy and intolerance of stress 
marked him as unlikely to remain consistent enough to become an 
effective trainee.

A private medical record from Dr. L.E., dated in November 1968 
shows that the Veteran was diagnosed with chronic severe anxiety 
neuroses, and chronic moderate character disorder, passive, 
dependent.

A VA neuropsychiatric examination report dated in December 1968, 
the Veteran reported being tense, anxious, depressed, and having 
nausea and difficulty with his bowels. The diagnosis was 
psychoneurosis, anxiety reaction with schizoid features, 
described as a moderate impairment.

In September 1969, Dr. L.E. indicated that he had treated the 
Veteran since he left service for a chronic neurosis, and that he 
was still treating him.

Records from Pilgrim Psychiatric Center show that the Veteran was 
voluntarily admitted in December 1975, because of feelings of 
depression and nervousness.  He had reported that he felt 
depressed since his wife had left him nine months earlier, and 
more depressed since his mother's nervous breakdown about four 
months earlier.  The diagnosis was depressive neurosis and 
inadequate personality.

In March 1976, the Veteran admitted himself to the Central Islip 
Psychiatric Center alleging that he had been struck on the head 
by some people, and he had experienced amnesia as to his name, 
names of relatives, and his address, etc.  Later that day, after 
a visit from his girlfriend, he asked to be released and stated 
that his initial story about an assault and amnesia had been a 
fiction, only to justify his failure to seek employment to his 
girlfriend.  The diagnosis was personality disorder, antisocial.

In a November 2002 Statement In Support Of Claim (VA Form 21-
4138), the Veteran reported that during service, he had been made 
to jump into the deep end of a pool when he didn't know how to 
swim.  He stated that he felt like he was drowning.  He added 
that he had bad dreams about the incident along with bed wetting.  
He indicated that his nerves were all right before he went into 
the Navy, and he got sick with nerves after about a week in 
service.

A letter from Dr. S.W., dated in July 2004, shows that the 
Veteran was said to have a history of recurrent episodes of 
chronic anxiety and panic like symptoms.  He was said to have 
reported that these symptoms began during service, following the 
incident when he had been thrown in the water and almost drowned.  
He described that, subsequently, he had symptoms of chronic 
anxiety and recurrent panic disorder.  Dr. W. opined that, based 
on the Veteran's history, it was his medical opinion with 
reasonable medical certainty, that his chronic anxiety and panic 
symptoms were related to the episode of having been thrown into 
the water while in service.

Lay statements from friends and family indicated that the Veteran 
had been essentially normal prior to service, but that he 
displayed nervousness and anxiety and began to drink after 
service.  The statements also indicated that he had been treated 
for his symptoms since service.

During his January 2005 hearing, the Veteran described the 
incident during service during which he had been instructed to 
jump into the deep end of a pool.  He related that he began to 
panic and developed bed wetting as a result of the incident.  He 
testified that after the incident, he had gone home because of a 
death in his family.  During that time he sought treatment at St. 
Albans Naval Hospital because he feared going back to the 
service.  He reported back to his unit and was subsequently 
discharged.

A VA psychiatric examination report dated in September 2006 shows 
that the examiner also had the opportunity to interview both the 
Veteran and his adult daughter who lived with him.  The examiner 
stated in his report that he had reviewed the Veteran's claims 
file.  The examiner noted several inconsistencies in the 
Veteran's reporting of events, and documentation in the record.  
It was noted that the Veteran's reported history of psychiatric 
treatment when he was a teenager was at odds with the statements 
of friends in the claims file that suggested he had no 
psychiatric problem prior to enlistment.  It was also noted that 
the available early records only indicated that he had become 
extremely emotional while on leave to attend a funeral, and did 
not document the later reported swimming pool incident.  It was 
also indicated that while the Veteran reported that he would wet 
the bed at night at least three times a week, his daughter said 
that she did not believe that he would wet the bed, and the 
medical records did not indicate such.

The examiner indicated that according to the Veteran's past 
records, his anxiety symptoms had their onset during adolescence.  
They were currently moderate, would recur daily, and had been 
present without remission for at least the preceding four or five 
years.  He further noted that signs and symptoms of his 
personality disorder had been present since adolescence without 
remission. It was noted that his long history of marginal social 
functioning was not clearly related to psychiatric symptoms 
attributable to his period of active service.  The examiner 
opined that the lack of organized activity was most likely due to 
longstanding personality traits (dependency, somatization) 
diagnosed earlier as "inadequate personality" or antisocial 
personality.

The examiner further opined that the Veteran's current anxiety 
disorder was less likely than not caused by or permanently 
exacerbated by his period of active service.  While he had been 
treated with Valium for anxiety and overreactive behavior as a 
teenager (baseline functioning prior to his entry into service), 
there was no clear permanent aggravation of his anxiety symptoms 
in service.  The diagnosis was anxiety disorder, not otherwise 
specified.

In the September 2009 Joint Motion for Remand to the Board, it 
was indicated that the opinion provided in the September 2006 VA 
examination report was not adequate.  In this regard, the 
examiner's statements that the Veteran's current anxiety disorder 
was less likely than not permanently aggravated by service, and 
that there was no clear permanent aggravation of his anxiety 
symptoms did not rise to the level of clear and unmistakable 
evidence necessary to rebut the presumption of soundness.

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions that are 
recorded in examination reports. The existence of conditions 
prior to service reported by the Veteran as medical history does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Once the presumption of soundness has attached, VA holds the 
burden of proving by clear and unmistakable evidence that both 
(1) the Veteran's disease or injury pre-existed service, and (2) 
that such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  

It is an "onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable".  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153.

In April 2010, the Board remanded this matter in order to obtain 
an examiner's opinion, which rises to the level of specificity 
required by law and regulation, and required by the Joint Motions 
for Remand approved by the Court.  The remand was clear in its 
statement of the questions that the required answers from a 
competent medical examiner.  These questions included whether any 
currently diagnosed psychiatric disorder preexisted the Veteran's 
entry into service, and if so, whether that preexisting 
disability underwent an increase in disability during such 
service.  If such an increase was noted, the examiner was to 
opine as to whether the increase was due to the natural progress 
of the disease, or beyond the natural progress of the disease.

In April 2010, the Veteran was afforded his most recent VA 
examination.  The examiner diagnosed anxiety disorder, not 
otherwise specified and went on to state that the Veteran 
"suffered from anxiety and poor baseline psychosocial 
functioning prior to the military."  Thus, the VA examiner did 
establish, based upon the Veteran's history and a review of the 
claims folder, that the Veteran has a current anxiety disorder 
that did preexist his short period of military service.  The VA 
examiner's opinion, however, ended there.  The examiner 
completely ignored the Board's remand directive to answer whether 
any preexisting disability underwent an increase in disability 
during the Veteran's service, and, if such an increase was noted, 
whether the increase was due to the natural progress of the 
disease, or beyond the natural progress of the disease.  This 
aspect of the Board's remand directive was clearly ignored and 
the deficiency must be corrected before the Board's final 
adjudication of the claim can be compliant with the Court's 
requirements in this case.

The Board finds that an addendum to the April 2010 VA examination 
report must be obtained with an answer to the required questions.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

If any action required by a remand is not undertaken, or is taken 
in a deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand is 
required for the reasons set forth, above.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the April 2010 VA 
examination report.  The examiner should 
opine as to the following questions:

(A) Did the Veteran's anxiety disorder, which 
is noted in the April 2010 VA examination 
report to have preexisted his entry into 
service, undergo an increase in disability 
during service?

(B) If the Veteran's anxiety disorder 
underwent an increase in disability during 
service, was the increase in disability due 
to the natural progress of the disease or was 
the increase in disability beyond the natural 
progress of the disease?

The examiner should provide rationale 
for the opinion given.  

2. The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3. The RO/AMC will then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


